Title: The American Commissioners to Vergennes, 1 October 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, October 1, 1778: We have received your letter of September 27 and its enclosure. Our instructions from Congress do not empower us to conclude treaties with the Barbary states but we request your help in obtaining passes from them for American ships and citizens. We agree with you that an acknowledgment of American independence and a treaty of commerce with those powers would be mutually beneficial. Should we, in your opinion, apply immediately for the passes or wait for powers to undertake negotiations towards a commercial treaty? Please inform us when we should apply directly to other ministers on subjects relating to their departments.>
